DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph 31 of the specification the last sentence reads “In one exemplary version, the first spring rate is _____ , and the second spring rate is _____.”  These values should not be blank and should be filled in.
Appropriate correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (US 2012/0132437).
With regards to claim 1 and 10, it discloses (Fig. 7A, 7B, para. 107, 108) a lubricator and shift rod assembly for a plunger lift system, comprising: a tubular body  having a sidewall and a closed end; a shift rod housing disposed in the tubular body, the shift rod housing having a chamber, a first end, and a second end; a shift rod having a first portion slidably disposed in the chamber of the shift rod housing and a second portion projecting from the first end of the shift rod housing so a distal end of the second portion of the shift rod is engageable with a shift valve (406) of a bypass plunger (402); a first spring (lower spring within the shift rod housing) disposed in the chamber of the shift rod housing between the first portion of the shift rod and the second end of the shift rod housing in a way to absorb an impact force applied to the shift rod by the shift valve of the bypass plunger; and a second spring (above shift rod housing in area 512) disposed in the tubular body between a portion of the shift rod housing and a portion of the tubular body in a way to absorb an impact force applied to the shift rod housing by a plunger body of the bypass plunger.
With regards to claims 4 and 13, it discloses the first spring has a first diameter and the second spring has a second diameter, and wherein the first diameter is less than the second diameter (as seen in Fig. 7A).
With regards to claims 5 and 14, it discloses the tubular body has an interior shoulder (top of 502, Fig. 5A) and the shift rod housing (flange resting on 502) has an exterior shoulder engaged with the interior shoulder of the tubular body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gong et al. 
With regards to claims 2 and 11, Gong shows all the limitation of the present invention except, it does not explicitly disclose that the first spring has a first spring rate and the second spring has a second spring rate, and wherein the first spring rate is less than the second spring rate. As seen in Fig. 7A of Gong et al. the first spring has a larger spring size than the second spring and if they were made of the same spring material the first spring rate is inherently less than the second spring rate.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use different spring rates for the first and second springs of Gong et al.  This would be done to stagger the compression of each component to lessen shock to them.
With regards to claims 3 and 12, Gong et al. discloses the first spring has a first diameter and the second spring has a second diameter, and wherein the first diameter is less than the second diameter (Fig. 7A).
Allowable Subject Matter
Claims 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/               Primary Examiner, Art Unit 3676